Title: To James Madison from Thomas Jefferson, 24 July 1797
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Monticello July 24. 97.
In hopes that mrs. Madison & yourself & miss Madison will favor us with a visit when Colo. Monroe calls on you, I write this to inform you that I have had the Shadwell & Secretary’s ford both well cleaned. If you come the lower road, the Shadwell ford is the proper one. It is a little deepened, but clear of stone & perfectly safe. If you come the upper road you will cross at the Secretary’s ford, turning in at the gate on the road soon after you enter the three notched road. The draught up the mountain that way is steady, but uniform. I see Hamilton has put a short piece into the papers in answer to Callender’s publication, & promises shortly something more elaborate. I am anxious to see you here soon, because in about three weeks we shall begin to unroof our house, when the family will be obliged to go elsewhere for shelter. My affectionate respects to the family. Adieu.
